Court of Appeals
of the State of Georgia


                                         ATLANTA,____________________
                                                  March 22, 2018


The Court of Appeals hereby passes the following order:

A18A1340. CALVIN SMITH v. THE STATE.


       In 2011, Calvin Smith pled guilty to aggravated battery and kidnapping. In
2016, he was granted habeas relief, after which the trial court granted his motion to
withdraw his guilty pleas. In August 2017, the trial court entered an order denying
several pretrial motions filed by Smith, including motions in which he raised double
jeopardy and statutory speedy trial claims. Later that month, Smith filed a direct appeal
from that order. That appeal has been docketed in this Court as Case No. A18A0464.
       In January 2018, Smith filed a “Motion for Charges on Order Setting Bond in
Violation of Defendant’s 5th, 6th, & 14th Amendment of the United States Constitution
be Dismissed Done by Malicious, Malfeasance Prosecution,” in which he appears to
have raised several challenges to a prior trial court order addressing bond-related
issues. The trial court denied Smith’s motion, and he filed this direct appeal. We lack
jurisdiction.
       Because this action remains pending before the trial court, Smith was required
to use the interlocutory appeal procedures – including obtaining a certificate of
immediate review from the trial court – to appeal the order denying his motion to
dismiss. See OCGA § 5-6-34 (b); Crane v. State, 281 Ga. 635, 635-637 (641 SE2d 795)
(2007); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989). Smith’s failure
to do so deprives us of jurisdiction over this appeal, which is hereby DISMISSED.
See Crane, 281 Ga. at 635-637; Boyd, 191 Ga. App. at 435.


                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/22/2018
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.

                                                                                       , Clerk.